Exhibit 10.1

 

SECOND AMENDMENT TO
REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

 

Dated as of January 16, 2004

 

 

Among

 

 

MAC-GRAY CORPORATION,
MAC-GRAY SERVICES, INC.,
AND
INTIRION CORPORATION

 

CITIZENS BANK OF MASSACHUSETTS

 

AND

 

THE OTHER LENDING INSTITUTIONS WHICH MAY BECOME

PARTIES TO THIS AGREEMENT, AS AMENDED

 

AND

 

CITIZENS BANK OF MASSACHUSETTS,

AS ADMINISTRATIVE AGENT

AND ARRANGER

 

AND

 

BANKNORTH, N.A., AS SYNDICATION AGENT

 

AND

 

KEYBANK, N.A.,

AS DOCUMENTATION AGENT

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT is entered
into as of January 16, 2004 by and among MAC-GRAY CORPORATION, MAC-GRAY
SERVICES, INC., and INTIRION CORPORATION, each a Delaware corporation, having
its principal place of business and chief executive office at 22 Water Street,
Cambridge, Massachusetts 02141 (collectively, the “Borrower”), CITIZENS BANK OF
MASSACHUSETTS (“Citizens”), having its head office at 28 State Street, Boston,
Massachusetts 02109, each of the other lending institutions listed on Schedule 1
hereto on the date hereof (Citizens and each such other lending institution, and
the other lending institutions which may now or hereafter become parties hereto
pursuant to Section 9.10 individually, a “Bank” and collectively, the “Banks”),
BankNorth, N.A., as syndication agent, and KeyBank, N.A. as documentation agent
for itself and each other Bank.

 

Recitals

 

The Borrower and the Banks are parties to a certain Revolving Credit and Term
Loan Agreement dated as of June 24, 2003 (as amended, modified or supplemented
from time to time, the “Credit Agreement”).  The Borrower and the Banks desire
to amend the Credit Agreement in various respects.  All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

 

NOW, THEREFORE, the Borrower and the Banks hereby amend the Credit Agreement as
follows:

 


SECTION 1.                                            DEFINITIONS.  SECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


THE DEFINITIONS OF COMMITMENT, COMMITMENT PERCENTAGE, FUNDED DEBT RATIO,
REVOLVING CREDIT COMMITMENT, REVOLVING CREDIT COMMITMENT PERCENTAGE, REVOLVING
CREDIT MATURITY DATE, REVOLVING CREDIT LOANS, TERM LOAN, TERM LOAN COMMITMENT,
TERM LOAN COMMITMENT PERCENTAGE, TERM LOAN MATURITY DATE, AND TOTAL COMMITMENT
ARE HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING NEW DEFINITIONS ARE
SUBSTITUTED THEREFOR:


 

Commitment.  With respect to each Bank, the amount set forth on Schedule 1 as
such Bank’s (i) Revolving Credit Commitment and (ii) Term Loan Commitment, as
such Bank’s Commitment may be modified pursuant hereto and as in effect from
time to time (as evidenced by an updated Schedule 1 circulated by the
Administrative Agent from time to time to reflect assignments permitted by
Section 9.10).

 

Commitment Percentage.  With respect to each Bank, the percentage set forth on
Schedule 1 hereto as such Bank’s percentage of the aggregate Revolving Credit
Commitments and Term Loan Commitments.  Schedule 1 may be updated by the
Administrative Agent from time to time to reflect any changes to the Commitment
Percentages.

 

1

--------------------------------------------------------------------------------


 

Funded Debt Ratio. As at the end of any fiscal quarter of the Borrower
Affiliated Group, the ratio of (i) Total Funded Debt as at the end of such
fiscal quarter, to (ii) EBITDA for the four consecutive fiscal quarters of the
Borrower Affiliated Group ending on the last day of such fiscal quarter, subject
to any proforma adjustments to EBITDA (A) for any acquired entities in
connection with any Permitted Acquisitions based on identified cost improvements
calculated in accordance with Section 6.5, subject to the Administrative Agent’s
approval of any such adjustments in its reasonable discretion and (B) for the
Web Acquisition as provided in the last sentence of Section 6.5.

 

Revolving Credit Commitment.  In relation to any Bank, the maximum amount of
Revolving Credit Loans that such Bank shall be committed to make to the Borrower
upon the terms and subject to the conditions contained in this Agreement, as set
forth on Schedule 1, as such Schedule 1 may be updated by the Administrative
Agent from time to time to reflect any changes in the Revolving Credit
Commitments as a result of assignments permitted by Section 9.10.

 

Revolving Credit Commitment Percentage.  With respect to each Bank having a
Revolving Credit Commitment, the percentage set forth on Schedule 1 as such
Bank’s percentage of the aggregate Revolving Credit Commitments of all the
Banks.  Schedule 1 shall be updated by the Administrative Agent from time to
time to reflect any changes in the Revolving Credit Commitment Percentages.

 

Revolving Credit Maturity Date.  December 31, 2006.

 

Revolving Credit Loans.  Collectively, the loans in the maximum aggregate
principal amount of $70,000,000 made or to be made to the Borrower by the Banks
pursuant to this Agreement (including Section 2.1(a) hereof) and subject to the
limitations contained herein.

 

Term Loan.  The term loan in the original principal amount of $35,000,000 made
or to be made to the Borrower on the Closing Date by the Banks having a Term
Loan Commitment pursuant to this Agreement (including Section 2.1(d) hereof),
and subject to the limitations contained herein.

 

Term Loan Commitment.  In relation to any Bank, the maximum liability of such
Bank, as set forth on Schedule 1, to participate in making the Term Loan to the
Borrower upon the terms and subject to the conditions contained in this
Agreement.  Schedule 1 shall be updated by the Administrative Agent from time to
time to reflect any changes in the Term Loan Commitments as a result of
assignments permitted by Section 9.10.

 

Term Loan Commitment Percentage.  With respect to each Bank having a Term Loan
Commitment, the percentage set forth on Schedule 1 as such Bank’s percentage of
the aggregate Term Loan Commitments of all the Banks.  Schedule 1 shall be
updated by the Administrative Agent from time to time to reflect any changes in
the Term Loan Commitment Percentages.

 

Term Loan Maturity Date.  December 31, 2008.

 

Total Commitment.  As of any date, the sum of the then-current Commitments of
the Banks, provided that the Total Commitment shall not at any time exceed
$105,000,000.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.                                            DEFINITIONS.  SECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY ADDING THE FOLLOWING NEW
DEFINITIONS:

 

Web.  Web Service Company, Inc., a California corporation.

 

Web Acquisition.  The acquisition by Services of certain assets of Web pursuant
to the Web Purchase Agreement.

 

Web Purchase Agreement.  The Asset Purchase Agreement dated January 16, 2004
between Services and Web.

 


SECTION 3.                                            SECTION 2.2(A) OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW
SECTION 2.2(A) IS SUBSTITUTED THEREFOR:


 


THE REVOLVING CREDIT NOTES.  THE REVOLVING CREDIT LOANS SHALL BE EVIDENCED BY
SEPARATE AMENDED AND RESTATED REVOLVING CREDIT NOTES OF THE BORROWER TO EACH
BANK HAVING A REVOLVING CREDIT COMMITMENT IN OR SUBSTANTIALLY IN THE FORM OF
EXHIBIT A-1 HERETO (COLLECTIVELY, THE “REVOLVING CREDIT NOTES”), WITH
APPROPRIATE INSERTIONS FOR EACH SUCH BANK.


 


SECTION 4.                                            SECTION 2.2(B) OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW
SECTION 2.2(B) IS SUBSTITUTED THEREFOR:


 


THE TERM NOTES.  THE TERM LOAN SHALL BE EVIDENCED BY SEPARATE AMENDED AND
RESTATED TERM NOTES OF THE BORROWER TO EACH BANK HAVING A TERM LOAN COMMITMENT
IN OR SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2 HERETO (COLLECTIVELY, THE “TERM
NOTES”), WITH APPROPRIATE INSERTIONS FOR EACH SUCH BANK.


 


SECTION 5.                                            THE TABLE SET FORTH IN
SECTION 2.5 OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING NEW TABLE IS SUBSTITUTED THEREFOR:

 

Funded Debt Ratio

 

Commitment Fee

 

Less than or equal to 3.25 to 1.00 but greater than or equal to 3.00 to 1.00

 

0.500

%

Less than 3.00 to 1.00 but greater than or equal to 1.75 to 1.00

 

0.375

%

Less than 1.75 to 1.00

 

0.25

%

 


SECTION 6.                                            TABLE 1 SET FORTH IN
SECTION 2.9(C) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING NEW TABLE 1 IS SUBSTITUTED THEREFOR:

 

3

--------------------------------------------------------------------------------


 

Table 1

 

Revolving Credit Loans
and the Term Loan

 

Funded Debt Ratio

 

Applicable
Prime Rate
Margin

 

Applicable
LIBOR
Margin

 

 

 

 

 

 

 

a)

less than or equal to 3.25 to 1 but greater than or equal to 3.00 to 1

 

0.00

%

2.50

%

 

 

 

 

 

 

b)

less than 3.00 to 1 but greater than or equal to 2.25 to 1

 

0.00

%

2.00

%

 

 

 

 

 

 

c)

less than 2.25 to 1 but greater than or equal to 1.50 to 1

 

0.00

%

1.75

%

 

 

 

 

 

 

d)

less than 1.50 to 1

 

0.00

%

1.50

%

 


SECTION 7.                                            SECTION 2.12(B) OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW
SECTION 2.12(B) IS SUBSTITUTED THEREFOR:

 


(B)                         THE ENTIRE PRINCIPAL OF THE TERM NOTES SHALL BE
PAYABLE BY THE BORROWER TO THE BANKS IN 20 CONSECUTIVE QUARTERLY INSTALLMENTS OF
PRINCIPAL.  SUCH QUARTERLY INSTALLMENTS OF PRINCIPAL SHALL BE PAYABLE ON THE
INSTALLMENT PAYMENT DATES, AND SHALL BE IN THE AMOUNTS, SET FORTH BELOW:

 

Installment
Payment Date

 

Aggregate Amount
of Payment

 

03/31/04

 

$

1,250,000

 

06/30/04

 

$

1,250,000

 

09/30/04

 

$

1,250,000

 

12/31/04

 

$

1,250,000

 

03/31/05

 

$

1,250,000

 

06/30/05

 

$

1,250,000

 

09/30/05

 

$

1,250,000

 

12/31/05

 

$

1,250,000

 

03/31/06

 

$

1,250,000

 

06/30/06

 

$

1,250,000

 

09/30/06

 

$

1,250,000

 

12/31/06

 

$

1,250,000

 

03/31/07

 

$

1,250,000

 

06/30/07

 

$

1,250,000

 

09/30/07

 

$

1,250,000

 

12/31/07

 

$

1,250,000

 

03/31/08

 

$

1,250,000

 

06/30/08

 

$

1,250,000

 

9/30/08

 

$

1,250,000

 

12/31/08

 

$

11,250,000

 

 

4

--------------------------------------------------------------------------------


 

All of the indebtedness evidenced by each Term Note shall, if not sooner paid,
be in any event absolutely and unconditionally due and payable in full by the
Borrower to the Banks on the Term Loan Maturity Date.

 


SECTION 8.                                            SECTION 2.12(E)(I) OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW
SECTION 2.12(E)(I) SUBSTITUTED THEREFOR:


 

(I)                                     SUBJECT TO SECTION 6.5, AN AMOUNT EQUAL
TO 50% OF THE NET PROCEEDS RECEIVED BY THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP FROM THE SALE OR OTHER DISPOSITION OF ANY OF ITS
RESPECTIVE NON-CORE ASSETS, EXCEPT FOR (V) SALES OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS, (W) SALES OF ASSETS WHOLLY IN THE ORDINARY COURSE OF
BUSINESS HAVING AN AGGREGATE PURCHASE PRICE OF NOT MORE THAN $750,000 (TOGETHER
WITH AMOUNTS UNDER SUBCLAUSE (Y) BELOW) IN ANY FISCAL YEAR, PROVIDED THAT ALL
SUCH SALES ARE MADE AT FAIR MARKET VALUE, (X) THE SALE TO WEB OF CERTAIN
EQUIPMENT LOCATED IN TEXAS AND COLORADO AND RELATED LAUNDRY FACILITY LEASES FOR
AGGREGATE CONSIDERATION NOT EXCEEDING $2,000,000 IN VALUE AND (Y) SALES OF
OBSOLETE EQUIPMENT HAVING AN AGGREGATE VALUE NOT EXCEEDING $750,000 (TOGETHER
WITH AMOUNTS UNDER SUBCLAUSE (W) ABOVE) IN ANY FISCAL YEAR, PROVIDED THAT THE
PROCEEDS OF SUCH SALES UNDER CLAUSES (V), (W) AND (Y) ARE REINVESTED IN
EQUIPMENT SERVING THE SAME OR SIMILAR FUNCTION WITHIN 60 DAYS AFTER THE RECEIPT
OF SUCH NET PROCEEDS AND FURTHER PROVIDED THAT THE REMAINING 50% OF THE NET
PROCEEDS RECEIVED BY THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP FROM THE SALE OR OTHER DISPOSITION OF ANY OF ITS RESPECTIVE NON-CORE
ASSETS SHALL BE DUE AND PAYABLE ONE (1) YEAR FROM THE DATE OF SUCH ASSET SALE TO
THE EXTENT SUCH NET PROCEEDS ARE NOT REINVESTED IN PERMITTED ACQUISITIONS DURING
SUCH PERIOD;

 


SECTION 9.                                            SECTION 5.7 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW SECTION 5.7
SUBSTITUTED THEREFOR:


 


5.7                                 INTEREST RATE PROTECTION.  WITHIN THIRTY
(30) DAYS OF THE CLOSING DATE, THE BORROWER SHALL ENTER INTO, AND THEREAFTER THE
BORROWER SHALL MAINTAIN IN EFFECT, CERTAIN HEDGING CONTRACTS IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDING FOR THE
RATE OF INTEREST APPLICABLE TO THE LOANS TO BE CAPPED AT A LEVEL ABOVE THE LIBOR
RATE PLUS THE APPLICABLE LIBOR MARGIN PREVAILING ON THE EFFECTIVE DATE OF SUCH
INTEREST RATE PROTECTION ARRANGEMENTS (THE “EFFECTIVE DATE”) ACCEPTABLE TO THE

 

5

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION WITH RESPECT TO NOT LESS THAN
$60,000,000 OF PRINCIPAL OF THE LOANS, AS REDUCED BY ANY TERM LOAN PRINCIPAL
INSTALLMENT PAYMENTS MADE BY THE BORROWER IN ACCORDANCE WITH SECTION 2.12(B),
SUCH INTEREST RATE PROTECTION ARRANGEMENTS TO REMAIN IN EFFECT FROM THE
EFFECTIVE DATE THROUGH THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE.


 


SECTION 10.                                      SECTION 6.1(C) OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW SECTION 6.1(C)
IS SUBSTITUTED THEREFOR:


 

(c)                                  Indebtedness in respect of capital leases
and purchase money security interests of the Borrower Affiliated Group
representing obligations permitted to be incurred by the terms of this Agreement
and incurred in the ordinary course of business and consistent with past
practices; provided, that the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed (i) $3,500,000 in the case of
vehicle capital leases or purchase money security interests, and (ii) $1,000,000
for all other purposes, at any one time outstanding;

 


SECTION 11.                                      SECTION 6.5 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW SECTION 6.5 IS
SUBSTITUTED THEREFOR:


 

6.5                                 Merger; Consolidation; Sale or Lease of
Assets; Permitted Acquisitions.  The Borrower shall not, nor shall the Borrower
permit any other member of the Borrower Affiliated Group to, (a) sell, lease or
otherwise dispose of assets or properties (valued at the lower of cost or fair
market value), other than (i) sales of Inventory in the ordinary course of
business, and (ii) sales of assets not in the ordinary course of business in an
aggregate amount not to exceed $500,000 in any fiscal year of the Borrower
Affiliated Group, provided that the Borrower may sell to Web certain equipment
located in Texas and Colorado and related laundry facility leases for aggregate
consideration not exceeding $2,000,000 in value; or (b) liquidate, merge or
consolidate into or with any other Person or enter into or undertake any plan or
agreement of liquidation, merger or consolidation with any other Person,
provided that any wholly-owned Subsidiary of the Borrower may merge or
consolidate into or with (i) the Borrower if no Default or Event of Default has
occurred and is continuing or would result from such merger and if the Borrower
is the surviving company, or (ii) any other wholly-owned Subsidiary of the
Borrower; or (c) without the prior written consent of the Majority Banks,
acquire all or substantially all of the assets (or a division) or capital stock
(or other equity) of any Person, provided that the Borrower may consummate the
Web Acquisition and may make acquisitions (the Web Acquisition, together with
such other acquisitions, “Permitted Acquisitions” and each individually, a
“Permitted Acquisition”) (a) of up to $5,000,000 individually or in the
aggregate until December 31, 2004 without the prior written consent of the
Majority Banks (provided that no Default or Event of Default shall have occurred
hereunder), and (b) after December 31, 2004, without the prior written consent
of the Majority Banks, so long as (i) the Borrower shall be in compliance with
all representations, warranties and covenants set forth in this Agreement and
the other Loan Documents before and after giving effect to each proposed
acquisition, (ii) the Borrower shall then have at least $5,000,000 in
availability in Revolving Credit Loans, after giving effect to the proposed
acquisition, (iii) the entity to be acquired by the Borrower shall be

 

6

--------------------------------------------------------------------------------


 

in the card and coin-operated laundry business and its operations shall be
located in or adjacent to the Borrower’s existing markets, (iv) the entity to be
acquired by the Borrower shall have positive EBITDA for at least the 12-month
period prior to the acquisition, such that the acquisition shall be deemed
accretive by the Lenders, (v) the consideration for any such acquisition or
combination of acquisitions shall not exceed $15,000,000 in the aggregate, and
(vi) for covenant purposes, the Borrower may make proforma adjustments to the
EBITDA calculations set forth herein of any such acquired entities based on
identified cost improvements, subject to the Administrative Agent’s satisfactory
review in its reasonable discretion of such adjustments. In addition, in
calculating EBITDA for purposes of determining compliance with the covenants
contained in Sections 6.6 and 6.9 of this Agreement for any period, EBITDA shall
be increased by $1,829,500 for each of the calendar quarters ended June 30,
2003, September 30, 2003, December 31, 2003 and March 31, 2004 to give proforma
effect to the Web Acquisition, provided that for the quarter ended March 31,
2004, the $1,829,500 increase in EBITDA shall be prorated for such quarter based
upon the actual number of days elapsed prior to the closing of the Web
Acquisition.

 


SECTION 12.                                      SECTION 6.6 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW SECTION 6.6 IS
SUBSTITUTED THEREFOR:


 

6.6                                 Maximum Total Leverage.  The Borrower shall
not at any time permit the Funded Debt Ratio of the Borrower Affiliated Group as
at the last day of any fiscal quarter in any fiscal period to be greater than
(x) 3.25 to 1.00 at any time until December 31, 2004, and  (y) 3.00 to 1.00 from
December 31, 2004 and at any time thereafter.

 


SECTION 13.                                      SECTION 6.11 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW SECTION 6.11
IS SUBSTITUTED THEREFOR:


 


6.11                           MAXIMUM CAPITAL EXPENDITURES AND PREPAID
COMMISSION EXPENSES.  THE SUM OF CAPITAL EXPENDITURES MADE, AND PREPAID
COMMISSION EXPENSES PAID, BY THE BORROWER AFFILIATED GROUP, IN THE AGGREGATE,
SHALL NOT EXCEED $25,000,000 IN ANY FISCAL YEAR (INCLUDING IN CONNECTION WITH
THE WEB ACQUISITION), PROVIDED THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO
ANY CAPITAL EXPENDITURES MADE BY THE BORROWER FOR ANY ACQUIRED ENTITIES IN
CONNECTION WITH PERMITTED ACQUISITIONS FOR THE FIRST TWELVE (12) MONTHS
IMMEDIATELY FOLLOWING EACH SUCH ACQUISITION.


 


SECTION 14.                                      SECTION 6.12 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING NEW SECTION 6.12
IS SUBSTITUTED THEREFOR:


 


6.12                           RESTRICTED PAYMENTS.  THE BORROWER SHALL NOT, NOR
SHALL THE BORROWER PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO,
PAY, MAKE OR DECLARE ANY RESTRICTED PAYMENT.  NOTWITHSTANDING THE FOREGOING, (I)
THE BORROWER MAY MAKE REGULARLY SCHEDULED PAYMENTS ON THE EXISTING DEBT AND THE
SELLER SUBORDINATED DEBT (EACH AS IN EFFECT ON THE CLOSING DATE) TO THE EXTENT
NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT FROM THE MAKING OF
ANY SUCH PAYMENT, (II) THE BORROWER’S SUBSIDIARIES MAY FROM TIME TO TIME MAKE
DISTRIBUTIONS TO THE BORROWER, AND (III) THE BORROWER MAY MAKE RESTRICTED
PAYMENTS OF UP TO $2,500,000 IN THE AGGREGATE IN

 

7

--------------------------------------------------------------------------------


 


CONNECTION WITH THE REPURCHASE OF BORROWER’S COMMON STOCK COMMENCING JANUARY 1,
2005, PROVIDED THAT THE BORROWER HAS, AS OF THE DATE OF ANY SUCH RESTRICTED
PAYMENTS, NO LESS THAN $5,000,000 OF UNUSED AND AVAILABLE REVOLVING LOANS AFTER
GIVING EFFECT TO SUCH REPURCHASE.  NEITHER THE BORROWER NOR ANY OTHER MEMBER OF
THE BORROWER AFFILIATED GROUP WILL ENTER INTO ANY AGREEMENT, CONTRACT OR
ARRANGEMENT (OTHER THAN THE LOAN DOCUMENTS) RESTRICTING THE ABILITY OF ANY
SUBSIDIARY OF THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP
TO PAY OR MAKE DIVIDENDS OR DISTRIBUTIONS IN CASH OR KIND, TO MAKE LOANS,
ADVANCES OR OTHER PAYMENTS OF ANY NATURE OR TO MAKE TRANSFERS OR DISTRIBUTIONS
OF ALL OR ANY PART OF ITS ASSETS TO THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP.


 


SECTION 15.                                      REPRESENTATIONS AND WARRANTIES;
NO DEFAULT.  THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP, JOINTLY AND SEVERALLY, HEREBY CONFIRM TO THE BANK THE REPRESENTATIONS AND
WARRANTIES OF THE BORROWER SET FORTH IN SECTION IV OF THE CREDIT AGREEMENT (AS
AMENDED HEREBY) AS OF THE DATE HEREOF, AS IF SET FORTH HEREIN IN FULL, EXCEPT
FOR REPRESENTATIONS AND WARRANTIES MADE AS OF A CERTAIN DATE, WHICH SHALL BE
TRUE AND CORRECT ONLY AS OF SUCH DATE.  THE BORROWER AND EACH OTHER MEMBER OF
THE BORROWER AFFILIATED GROUP HEREBY CERTIFY THAT NO DEFAULT EXISTS UNDER THE
CREDIT AGREEMENT.


 


SECTION 16.                                      AMENDMENT AND CLOSING FEES.
UPON THE BANKS’ EXECUTION AND DELIVERY OF THIS SECOND AMENDMENT, THE BANKS SHALL
HAVE EARNED IN FULL (I) AN AMENDMENT FEE EQUAL TO .125% OF THE BANKS’ EXISTING
COMMITMENT (PRIOR TO GIVING EFFECT TO THIS SECOND AMENDMENT) AND (II) A CLOSING
FEE EQUAL TO .50% OF THEIR SHARE OF THE INCREASE TO THE REVOLVING LOANS AND TERM
LOAN IN THE AGGREGATE PRINCIPAL AMOUNT OF $25,000,000, AS PROVIDED HEREIN. THE
BORROWER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO CHARGE ANY OF ITS
ACCOUNTS WITH THE ADMINISTRATIVE AGENT FOR THE AMENDMENT AND CLOSING FEES ON THE
DATE THEY ARE PAYABLE PURSUANT TO THE TERMS HEREOF.


 


SECTION 17.                                      EFFECTIVENESS; CONDITIONS TO
EFFECTIVENESS. THIS SECOND AMENDMENT SHALL BECOME EFFECTIVE AS OF JANUARY 16,
2004 UPON EXECUTION HEREOF BY THE PARTIES AND SATISFACTION OF THE FOLLOWING
CONDITIONS:


 

(i)                                     The Borrower shall have executed and
delivered the Revolving Credit Notes and the Term Notes in favor of the Banks,
as provided in Section 2 and Section 3 hereof.

 

(ii)                                  The Administrative Agent shall have
received:

 

(a)                                  The favorable opinion of Goodwin Procter
LLP, counsel for the Borrower, dated as of such date and in form and substance
satisfactory to the Administrative Agent, the Banks and their counsel.

 

(b)                                 The favorable opinion of Jeffer, Mangels,
Butler & Marmaro LLP, counsel for Web, dated as of such date and in form and
substance satisfactory to the Administrative Agent, the Banks and their counsel.

 

8

--------------------------------------------------------------------------------


 

(c)                                  A notice of borrowing duly executed by a
duly authorized officer of the Borrower in accordance with Section 2.4 hereof.

 

(d)                                 Such certified charters, by-laws, corporate
resolutions, secretary’s certificates and closing certificates with respect to
the Borrower as the Administrative Agent shall have requested.

 

(e)                                  Such security documents, assignments of
leases, assignments of contracts, assignments of intellectual property and other
assignments, landlord waivers and other related documents as the Administrative
Agent shall have requested.

 

(f)                                    Such updated insurance certificates
including the assets acquired from Web and naming the Administrative Agent as
loss payee and additional insured as the Administrative Agent shall deem
necessary or advisable.

 

(g)                                 The Web Purchase Agreement and all related
transaction documents shall be in form and substance satisfactory to the
Administrative Agent.  The Web Acquisition shall have been consummated in
accordance with the terms of the Web Purchase Agreement, all covenants and
agreements required to be performed by Web and Services in connection therewith
shall have been fully performed and the rights, remedies and indemnities of
Services set forth in the Web Purchase Agreement shall have been assigned to the
Administrative Agent.

 

(h)                                 Such appraisals with respect to the assets
of the Borrower (after giving effect to the Web Acquisition) as the
Administrative Agent shall deem necessary or advisable.

 

(i)                                     Such pro formas consolidated financial
statements of the Borrower (after giving effect to the Web Acquisition) prepared
by the Borrower in accordance with generally accepted accounting principles in
form and substance satisfactory to the Administrative Agent as the
Administrative Agent shall have requested.

 

(j)                                     The Administrative Agent shall have
received the original stock certificates, together with stock powers endorsed in
blank, for (i) all of the issued and outstanding capital stock of each member of
the Borrower Affiliated Group except Mac-Gray and any Foreign Subsidiary (as
defined in the Mac-Gray Pledge Agreement) and (ii) 65% of the issued and
outstanding capital stock of any Foreign Subsidiary.

 


SECTION 18.                                      MISCELLANEOUS.  THE BORROWER
AGREES TO PAY ON DEMAND ALL OF THE BANKS’ EXPENSES IN PREPARING, EXECUTING AND
DELIVERING THIS SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT,
AND ALL RELATED INSTRUMENTS AND DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
FEES AND OUT-OF-POCKET EXPENSES OF THE BANK’S COUNSEL, MINTZ LEVIN COHN FERRIS

 

9

--------------------------------------------------------------------------------


 


GLOVSKY AND POPEO, P.C. SIMULTANEOUSLY WITH THE EFFECTIVENESS OF THIS SECOND
AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT. THIS SECOND AMENDMENT TO
REVOLVING CREDIT AND TERM LOAN AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND MAY BE SIGNED
IN COUNTERPARTS WITH THE SAME EFFECT AS IF THE SIGNATURES HERETO AND THERETO
WERE UPON THE SAME INSTRUMENT.


 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Banks have caused this Second Amendment
to Revolving Credit and Term Loan Agreement to be executed by their duly
authorized officers as of the date first set forth above.

 

WITNESS:

MAC-GRAY CORPORATION

 

 

 

 

 

 

/s/ Graeme S.R. Brown

 

By:

/s/ Stewart Gray MacDonald, Jr.

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Stewart Gray MacDonald, Jr.

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

INTIRION CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stewart Gray MacDonald, Jr.

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

The Administrative Agent:

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

 

 

By:

/s/ Michael St. Jean

 

 

 

Name:

Michael St. Jean

 

 

Title:

Vice President

 

11

--------------------------------------------------------------------------------


 

 

The Documentation Agent:

 

 

 

KEYBANK, N.A.

 

 

 

By:

/s/ Lisa Hudson

 

 

 

Name:

Lisa Hudson

 

 

Title:

Vice President

 

 

 

 

 

 

 

The Syndication Agent:

 

 

 

BANKNORTH, N.A.

 

 

 

 

By:

/s/ Jeffrey R. Westling

 

 

 

Name:

Jeffrey R. Westling

 

 

Title:

Senior Vice President

 

(signatures continued on next page)

 

12

--------------------------------------------------------------------------------


 

 

The Banks:

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

/s/ Michael St. Jean

 

 

 

Name:

Michael St. Jean

 

 

Title:

Vice President

 

 

 

 

 

BANKNORTH, N.A.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Westling

 

 

 

Name:

Jeffrey R. Westling

 

 

Title:

Senior Vice President

 

 

 

 

 

CAMBRIDGE SAVINGS BANK

 

 

 

 

 

 

 

By:

/s/ William F. McSweeney, Jr.

 

 

 

Name:

William F. McSweeney, Jr.

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

EASTERN BANK

 

 

 

 

 

 

 

By:

/s/ Joseph V. Leary

 

 

 

Name:

Joseph V. Leary

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

KEYBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Lisa Hudson

 

 

 

Name:

Lisa Hudson

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

HSBC BANK USA

 

 

 

 

 

 

 

By:

/s/ Patrick J. Doulin

 

 

 

Name:

Patrick J. Doulin

 

 

Title:

Senior Vice President

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Commitment and Commitment Percentages

 

1.

 

Bank

 

Revolving
Credit
Commitment

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

Citizens Bank of Massachusetts
28 State Street
Boston, MA  02109

 

$

18,000,000.00

 

25.714

%

 

 

 

 

 

 

 

 

 

 

 

BankNorth, N.A.
7 New England Executive Park
Burlington, MA 01803

 

$

16,333,333.33

 

23.333

%

 

 

 

 

 

 

 

 

 

 

 

Cambridge Savings Bank
1374 Massachusetts Avenue
Cambridge, MA 02138

 

$

4,666,666.67

 

6.667

%

 

 

 

 

 

 

 

 

 

 

 

Eastern Bank
265 Franklin Street
Boston, MA 02110

 

$

7,333,333.34

 

10.476

%

 

 

 

 

 

 

 

 

 

 

 

Key Bank, N.A.
176 Federal Street, 3rd Floor
Boston, MA 02110

 

$

12,333,333.33

 

17.619

%

 

 

 

 

 

 

 

 

 

 

 

HSBC Bank USA
17 South Broadway
Nyack, NY  10960

 

$

11,333,333.33

 

16.190

%

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

70,000,000

 

100

%

 

14

--------------------------------------------------------------------------------


 

2.

 

Bank

 

Term Loan
Commitment

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

Citizens Bank of Massachusetts
28 State Street
Boston, MA  02109

 

$

9,000,000.00

 

25.714

%

 

 

 

 

 

 

 

 

 

 

BankNorth, N.A.
7 New England Executive Park
Burlington, MA 01803

 

$

8,166,666.67

 

23.333

%

 

 

 

 

 

 

 

 

 

 

Cambridge Savings Bank
1374 Massachusetts Avenue
Cambridge, MA 02138

 

$

2,333,333.33

 

6.667

%

 

 

 

 

 

 

 

 

 

 

Eastern Bank
265 Franklin Street
Boston, MA 02110

 

$

3,666,666.66

 

10.476

%

 

 

 

 

 

 

 

 

 

 

Key Bank, N.A.
176 Federal Street
Boston, MA 02110

 

$

6,166,666.67

 

17.619

%

 

 

 

 

 

 

 

 

 

 

HSBC Bank USA
17 South Broadway
Nyack, NY  10960

 

$

5,666,666.67

 

16.190

%

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

35,000,000

 

100

%

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE]

 

$                      

Date: January   , 2004

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their successors
in title and assigns, collectively, called the “Borrowers”), by this promissory
note (hereinafter, together with the Schedule annexed hereto, called “this
Note”), absolutely and unconditionally and jointly and severally promise to pay
to the order of                                                   a [national
banking association organized under the laws of the United States of America]
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum of                                      and      /100
Dollars ($                     ), or so much thereof as shall have been advanced
by the Bank to the Borrowers by way of revolving credit loans under the Loan
Agreement (as hereinafter defined) and shall remain outstanding, such payment to
be made as hereinafter provided, and to pay interest on the principal sum
outstanding hereunder from time to time from the date hereof until the said
principal sum or the unpaid portion thereof shall have become due and payable as
hereinafter provided.

 

Capitalized terms used herein without definition shall have the meaning set
forth in the Loan Agreement.

 

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Loan
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Loan Agreement.

 

On December 31, 2006, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the Bank, the balance (if any) of
the principal hereof then remaining unpaid, all of the unpaid interest accrued
hereon and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby.

 

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Loan Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely and jointly and severally due and payable by the Borrowers to the
Bank on demand by the Administrative Agent.  Interest on each overdue amount
will continue to accrue as provided by the foregoing terms of this paragraph,
and will (to the extent permitted by applicable law) be compounded daily until
the obligations of the Borrowers in respect of the payment of such overdue
amount shall be discharged (whether before or after judgment).

 

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Administrative Agent in dollars, for the account of the Bank, at
the address of the Administrative Agent set forth in the Loan Agreement, on the
due date of such payment, and in immediately available and

 

16

--------------------------------------------------------------------------------


 

freely transferable funds.  All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

 

This Note is made and delivered by the Borrowers to the Bank pursuant to the
Revolving Credit and Term Loan Agreement, dated as of June 24, 2003, among (i)
the Borrowers, (ii) the Banks and (iii) the Administrative Agent (hereinafter,
as originally executed, and as now or hereafter varied or supplemented or
amended and restated, called the “Loan Agreement”), to which reference is hereby
made for a statement of the terms and conditions (to the extent not set forth
herein) under which the Loans evidenced by this Note were made and are to be
repaid.  This Note evidences the joint and several obligation of the Borrowers
(a) to repay the principal amount of the Bank’s Commitment Percentage of the
Revolving Credit Loans made by the Banks to the Borrowers pursuant to the Loan
Agreement; (b) to pay interest, as herein and therein provided, on the principal
amount hereof remaining unpaid from time to time; and (c) to pay other amounts
which may become due and payable hereunder or thereunder as herein and therein
provided.  The payment of the principal of and the interest on this Note and the
payment of all (if any) other amounts as may become due and payable on or in
respect of this Note are secured by certain collateral, as evidenced by the
Security Documents.  Reference is hereby made to the Loan Agreement (including
the Exhibits and Schedules annexed thereto) and to the other Security Documents
for a complete statement of the terms thereof and for a description of such
collateral.

 

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Loan Agreement.  The Borrowers
will have an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Loan
Agreement.  Any partial payment of the indebtedness evidenced by this Note shall
be applied in accordance with the terms of the Loan Agreement.

 

Pursuant to and upon the terms contained in Section 7 of the Loan Agreement, the
entire unpaid principal of this Note, all of the interest accrued on the unpaid
principal of this Note and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrowers, excepting only for notice expressly provided for in the
Loan Agreement.

 

All computations of interest payable as provided in this Note shall be made by
the Administrative Agent in accordance with the terms of the Loan Agreement. 
The interest rate in effect from time to time shall be determined in accordance
with the terms of the Loan Agreement.

 

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby promise to

 

17

--------------------------------------------------------------------------------


 

pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
reasonable attorneys’ fees and all other collection charges and expenses
reasonably incurred or sustained by the holder of this Note.

 

No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.

 

Each of the Borrowers and every endorser and guarantor of this Note hereby
irrevocably waives notice of acceptance, presentment, demand, notice of
nonpayment, protest, notice of protest, suit and all other demands, notices and
other conditions precedent in connection with the delivery, acceptance,
performance, default, collection and/or enforcement of this Note or any
collateral or security therefor, except for notices expressly provided for in
the Loan Agreement or any other Loan Document, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

Each of the Borrowers hereby absolutely and irrevocably consents and submits,
for itself and its property, to the non-exclusive jurisdiction of the courts of
the Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts in connection with any actions or proceedings brought
against any Borrower by the holder hereof arising out of or relating to this
Note.

 

THE BORROWERS AND THE BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE BANK TO
ACCEPT THIS NOTE AND THE MAKE THE LOAN.

 

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

 

(Signatures on next page)

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed under seal
by the undersigned on the day and in the year first above written in Boston,
Massachusetts.

 

 

WITNESS:

MAC-GRAY CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

 

 

INTIRION CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

19

--------------------------------------------------------------------------------


 

SCHEDULE TO REVOLVING CREDIT NOTE

 

DATE

 

AMOUNT OF
LOAN

 

TYPE OF
LOAN
(PRIME
RATE OR
LIBOR

 

APPLICABLE
PRIME RATE
MARGIN OR
APPLICABLE
LIBOR
MARGIN

 

INTEREST
RATE*

 

INTEREST
PERIOD**

 

AMOUNT
PAID

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         or Prime Rate Loans, insert “Prime
Rate plus Applicable Prime Rate Margin”

For LIBOR Loans, insert “LIBOR Rate plus Applicable LIBOR Margin”

**                                  or LIBOR Loans only

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[FORM OF AMENDED AND RESTATED TERM NOTE]

 

$                       

 

Date: January     , 2004

 

FOR VALUE RECEIVED, the undersigned.(hereinafter, together with their successors
in title and assigns, collectively, called the “Borrowers”), by this promissory
note (hereinafter, together with the Schedule annexed hereto, called “this
Note”), absolutely and unconditionally and jointly and severally promise to pay
to the order of                                                      a [national
banking association organized under the laws of the United States of America]
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum
of                                                      and     /l00 Dollars
($                      ), or, if less, the aggregate principal outstanding
amount of all fundings made under the Term Loan by the Bank pursuant to the Loan
Agreement (as hereinafter defined), and to pay interest on the principal sum
outstanding hereunder from time to time from the date hereof until the said
principal sum or the unpaid portion thereof shall have become due and payable as
hereinafter provided.

 

Capitalized terms used herein without definition shall have the meaning set
forth in the Loan Agreement.

 

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Loan
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Loan Agreement.

 

Subject to the prepayment provisions of the Loan Agreement, the entire principal
of this Note shall be payable by the Borrowers to the holder hereof in twenty
(20) consecutive quarter-annual installments of principal, with such
installments to be payable on the last day of each September, December,
March and June in each year, beginning March 31, 2004, and with the last of such
twenty (20) installments to be payable on December 31, 2008.  While any
principal hereof remains unpaid, subject to the prepayment provisions of the
Loan Agreement, there shall become absolutely due and payable by the Borrowers
hereunder in succession, and the Borrowers hereby jointly and severally promise
to pay to the holder hereof, the twenty (20) such quarter-annual installments of
the principal of this Note.  Subject to the prepayment provisions in the Loan
Agreement, the amount of each installment of principal payable by the Borrowers
is set forth in the table opposite the date on which such installment shall
become due and payable hereunder:

 

--------------------------------------------------------------------------------


 

Installment
Payment Date

 

Aggregate Amount
of Payment

 

03/31/04

 

 

 

06/30/04

 

 

 

09/30/04

 

 

 

12/31/05

 

 

 

03/31/05

 

 

 

06/30/05

 

 

 

09/30/05

 

 

 

12/31/05

 

 

 

03/31/06

 

 

 

06/30/06

 

 

 

09/30/06

 

 

 

12/31/06

 

 

 

03/31/07

 

 

 

06/30/07

 

 

 

09/30/07

 

 

 

12/31/07

 

 

 

03/31/08

 

 

 

06/30/08

 

 

 

09/30/08

 

 

 

12/31/08

 

 

 

 

On December 31, 2008, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the Bank, the balance (if any) of
the principal hereof then remaining unpaid, all of the unpaid interest accrued
hereon and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby.

 

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Loan Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely and jointly and severally due and payable by the Borrowers to the
Bank on demand by the Administrative Agent.  Interest on each overdue amount
will continue to accrue as provided by the foregoing terms of this paragraph,
and will (to the extent permitted by applicable law) be compounded daily until
the obligations of the Borrowers in respect of the payment of such overdue
amount shall be discharged (whether before or after judgment).

 

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Administrative Agent in dollars, for the account of the Bank, at
the address of the Administrative Agent set forth in the Loan Agreement, on the
due date of such payment, and in immediately available and freely transferable
funds.  All payments on or in respect of this Note or the indebtedness evidenced
hereby shall be made without set-off or counterclaim and free and clear of and
without any deductions, withholdings, restrictions or conditions of any nature.

 

This Note is made and delivered by the Borrowers to the Bank pursuant to the
Revolving Credit and Term Loan Agreement, dated as of June 24, 2003, among (i)
the Borrowers, (ii) the Banks, and (iii) the Administrative Agent (hereinafter,
as originally executed, and as now or hereafter varied or supplemented or
amended and restated, called the “Loan Agreement”), to which reference is hereby
made for a statement of the terms and conditions (to the extent not set forth
herein) under which the Loan evidenced hereby was made and is to be repaid. 
This Note evidences the joint and several obligation of the Borrowers (a) to
repay the principal amount of

 

2

--------------------------------------------------------------------------------


 

the Bank’s Commitment Percentage of the Term Loan made by the Banks to the
Borrowers pursuant to the Loan Agreement; (b) to pay interest, as herein and
therein provided, on the principal amount hereof remaining unpaid from time to
time; and (c) to pay other amounts which may become due and payable hereunder or
thereunder as herein and therein provided.  The payment of the principal of and
the interest on this Note and the payment of all (if any) other amounts as may
become due and payable on or in respect of this Note are secured by certain
collateral, as evidenced by the Security Documents.  Reference is hereby made to
the Loan Agreement (including the Exhibits and Schedules annexed thereto) and to
the other Security Documents for a complete statement of the terms thereof and
for a description of such collateral.

 

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Loan Agreement.  The Borrowers
will have an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Loan
Agreement.  Any partial payment of the indebtedness evidenced by this Note shall
be applied in accordance with the terms of the Loan Agreement.  Any prepaid
principal of this Note may not be reborrowed.

 

Pursuant to and upon the terms contained in Section 7 of the Loan Agreement, the
entire unpaid principal of this Note, all of the interest accrued on the unpaid
principal of this Note and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrowers, excepting only for notice expressly provided for in the
Loan Agreement.

 

All computations of interest payable as provided in this Note shall be made by
the Administrative Agent in accordance with the terms of the Loan Agreement. 
The interest rate in effect from time to time shall be determined in accordance
with the terms of the Loan Agreement.

 

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby promise to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and reasonable
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

 

No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.

 

3

--------------------------------------------------------------------------------


 

Each of the Borrowers and every endorser and guarantor of this Note hereby
irrevocably waives notice of acceptance, presentment, demand, notice of
nonpayment, protest, notice of protest, suit and all other demands, notices and
other conditions precedent in connection with the delivery, acceptance,
performance, default, collection and/or enforcement of this Note or any
collateral or security therefor, except for notices’ expressly provided for in
the Loan Agreement or any other Loan Document, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

Each of the Borrowers hereby absolutely and irrevocably consents and submits,
for itself and its property, to the non-exclusive jurisdiction of the courts of
the Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts in connection with any actions or proceedings brought
against any Borrower by the holder hereof arising out of or relating to this
Note.

 

THE BORROWERS AND THE BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE BANK TO
ACCEPT THIS NOTE AND THE MAKE THE LOAN.

 

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

 

 

(Signatures on next page)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this TERM NOTE has been duly executed under seal by the
undersigned on the day and in the year first above written in Boston,
Massachusetts.

 

 

WITNESS:

MAC-GRAY CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

 

 

INTIRION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

5

--------------------------------------------------------------------------------


 

SCHEDULE TO TERM NOTE

 

 

DATE

 

AMOUNT OF
LOAN

 

TYPE OF
LOAN
(PRIME
RATE OR
LIBOR

 

APPLICABLE
PRIME RATE
MARGIN OR
APPLICABLE
LIBOR
MARGIN

 

INTEREST
RATE*

 

INTEREST
PERIOD**

 

AMOUNT
PAID

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         or Prime Rate Loans, insert “Prime
Rate plus Applicable Prime Rate Margin”

For LIBOR Loans, insert “LIBOR Rate plus Applicable LIBOR Margin”

**                                  or LIBOR Loans only

 

6

--------------------------------------------------------------------------------